Citation Nr: 1421632	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-33 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected left ankle and right knee disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from September 1960 to September 1980.

This matter comes before the Board of Veterans' Appeals  (Board) from a May 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for a lumbar spine disability. 

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of that hearing is of record.

In December 2013, the Board remanded this matter for additional development.  


FINDINGS OF FACT

Neither a chronic lumbar spine disability nor arthritis was manifested in service or within the Veteran's first post-service year; and the Veteran's current lumbar spine disability is not shown to be the result of or aggravated by service-connected left ankle and/or right knee disabilities.  The only medical opinions to address the etiology of the Veteran's current lumbar spine disability weigh against the claim, on a direct and secondary basis.  Neither a continuing lumbar spine disability nor arthritis were shown in service or until many years thereafter.	


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, to include as secondary to service-connected left ankle and right knee disabilities, are not met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a February 2008 letter. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent February 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran contends that he has a back disability related to a fall in 2008 caused by service-connected left ankle and right knee disabilities.  In the alternative, the Veteran contends that the altered gait from those service-connected disabilities has caused or aggravated a lumbar spine disability.  

The service medical records are negative for complaints, treatment, or diagnosis of any low back disability.  A history of medical treatment from October 1962 to May 1972 is negative for any treatment for the lumbar spine.  July 1973 and August 1977 periodic examination reports show that the Veteran's spine was evaluated as clinically normal. 

December 1980 and March 1983 VA orthopedic examinations were negative for any complaints related to the lumbar spine.  

A 2001 CT of the abdomen revealed evidence of degenerative spine and hips.

A June 2004 radiology report shows an impression of advanced spondylosis, chronic appearing deformities.  

A June 2006 VA yearly examination record shows that the Veteran had no complaints related to his lumbar spine.  He reported only occasional left hip pain when walking long distances.  There was no finding of an altered gait.  

In December 2007, the Veteran submitted a claim for service connection for a low back disability, claimed as secondary to a service-connected left ankle disability.  He asserted that his gait has caused or contributed to a spine disability. 

On VA examination in March 2008, it was noted that the Veteran's gait was abnormal and he had an antalgic limp.  There was no finding of left ankle instability.  The diagnosis was degenerative arthritis of the lumbar spine.  The examiner concluded that it was less likely that the Veteran's lumbar spine disability was due to his service-connected ankle disability.  The examiner opined rather that the back disability was due to aging.  

On VA examination in October 2012, the Veteran was diagnosed with advanced spondylosis, chronic "deformans."  The examiner noted a thorough review of the claims file and that a CT of the abdomen/pelvis in November 2001 found degenerative changes in the lumbosacral spine.  The Veteran had a fall in June 2004 and reported lumbar spine pain.  Radiographic imaging revealed advanced spondylosis, chronic appearing deformities.  The Veteran asserts the onset of his back pain was in 2004.  He claimed that falls seven or eight years ago were secondary to his ankle giving out and caused his low back condition.  The examiner opined that the claimed disability was less likely than not (less than 50 percent probability) proximately due to or the result of the service-connected disability.  The rationale was that the Veteran had an orthopedic examination in October 1971 for traumatic left ankle and ambulated without difficulty and range of motion was normal.  In 1980, the Veteran did not have arthritis.  On VA examination in June 2004, there was no left ankle instability.  VA examination in December 2004 noted that there was no gait or stance changes.  

The VA examiner noted that the Veteran claimed he had fallen, referencing a lumbar spine request on June 16, 2004, when in the history it was reported "Patient with episode of hip giving way and falling."  The impression from the lumbar spine examination was advanced spondylosis, chronic appearing deformities.  The examiner stated that meant there were no acute issues  The examiner also considered what could have caused such and advance change in the lumbar spine. The Veteran admitted to having gout disease in June 2005, and treatment.  The VA examiner stated that gout can cause spinal pathology of degenerative change.  Also of note was a March 2008 examination in which the left ankle was stable.  The VA examiner further noted that a 2001 CT of the abdomen was key in the decision.  At that time, there was objective evidence of degenerative spine and hips.  The examiner concluded that the Veteran's left ankle was stable and had always been that way.  The examiner noted that anyone can trip and fall simply because of uneven ground, thigh and lower leg weakness, or poor dorsi-flexion.  The examiner opined that the Veteran's current low back disability was not caused by or a result of active duty or left ankle issues. 

In a January 2013 addendum statement, another examiner also concluded that it was less likely that the Veteran's current lumbar spine disability was due to the service-connected ankle disability, including a reported fall due to an unstable left ankle.

During the July 2013 Board hearing, the Veteran testified that he was seeking service connection for his low back due to an altered gait and frequent falls related to his service-connected left ankle and right knee disabilities.   The Veteran described a fall in 2007 when his ankle gave way.  He testified that he fell hard and wrenched his back and that his back had hurt ever since.  When asked if his treating physicians ever told him that his back problems were related to a fall, he stated that he was told it was because of "basic degenerative stuff; old age stuff."  The Veteran testified that he had an altered gait for 30 or more years.

A January 2014 VA examination report shows that the VA examiner reviewed the claims file and discussed pertinent records in detail.   The diagnosis was degenerative disc disease of the thoracolumbar spine.  

The Veteran stated that he fell in 2008, and claimed that was secondarily connected to his left ankle.  He denied any falls secondary to the right knee.  He was not seen after that fall, or any other claimed fall, either by VA, the military, or any private healthcare system.  He stated back pain started within a few days of that fall.  He was not seen for evaluation.  Since that time his pain had never gone away, but varied in intensity.  At another time during the examination he stated that he had several falls for "lots of years" but the one in 2008 did the most damage.  His right knee was service-connected for Osgood-Schlatter's disease, and he complained of occasional aching.  He denies that the knee had ever caused him to fall.  The Veteran used a cane for his ankle, back, knees, and hip conditions.  The examiner noted that the Veteran had multiple conditions that caused an abnormal gait.  Also, decreased sensation in the lower extremities may affect his proprioception and gait.  Therefore his gait was altered, but not specifically by muscle spasm.  The examiner noted that imaging studies documented arthritis.   The VA examiner noted that no MRI was available, but the probable diagnosis was multilevel degenerative disc changes with spinal stenosis.  That produces multilevel nerve root entrapment, and usually an element of entrapment at the lower spinal cord level also.  However he had no pathologic reflexes.

The VA examiner noted that the October 2012 VA examination report showed that the Veteran definitely had x-ray changes in his lumbar spine in 2001, well before his history of the onset of back pain in 2008 related to a fall.  The examiner further noted that December 2006 records from Lackland Air Force Base showed a complaint of backache.  That was carried forward on his problem list at that institution, but was not on the VA problem list.  Therefore, in addition to the information that x-ray changes were present prior to the 2008 claimed fall, the examiner noted that the Veteran had clinical symptoms as early as 2006.  Therefore, the examiner concluded that the problem did not start initially "within a few days of the 2008 fall."  The examiner referenced the Veterans representative's testimony which argued that altered gait could have aggravated the back disability.  However no gait abnormality was noted in the Lackland Air Force Base examination in December 2006 which included a motor and sensory examination.  The examiner noted that in testimony, the Veteran stated he had had falls for approximately 20 years.  A 2001 CT examination of the osseous structures demonstrated severe degenerative changes of the lumbosacral spine.  In June 2004, the Veteran underwent imaging studies of his lumbar spine due to an episode of his hip giving way and falling.  The impression was advanced spondylosis, chronic appearing deformities.

The VA examiner opined that it was less likely as not (less than 50 percent probability) that the Veteran's lumbar spine disability (segmental diffuse hyperostosis of the lumbar spine) was due to the service-connected left ankle or right knee disability, to include as due to a fall caused by those disabilities.  The examiner discussed the evidence, and specifically concluded that it was established with certainty that the radiographic changes were present in 2001 and complaints of back pain were present as early as 2006.  Both of those clearly predated the history of a fall given by the Veteran in 2008 which he felt caused or aggravated his back problem.  The Veteran gave no history of a fall caused by his right knee problem at the examination, although his contention was made on one document that he submitted.  More importantly, the examiner found that there were no records whatsoever that the Veteran presented to a physician or hospital emergency room for a problem with his back complaining that he recent sustained a fall producing back pain.  The Veteran had never been seen for evaluation of his lumbar spine.  

In addition, the VA examiner opined that it was less likely as not (less than 50 percent probability) that the lumbar spine disability was aggravated by the service-connected left ankle or right knee disability, to include as due to a fall due to those disabilities.  The examiner explained that the natural history of the condition quite varied as far as the production of symptoms, and may explain why he did not have back pain by history until 2006.  Associated spinal stenosis may produce problems with ambulation, neurogenic claudication, or other neurologic symptoms that may be confused with peripheral neuropathy.  Cervical spinal stenosis can also produce a similar picture.  Again, the Veteran had never been evaluated for either of those conditions according to the records he reviewed.  Therefore, there was no evidence of aggravation.  A determination of aggravation requires a starting point, which was not available, for comparison to a future point in time.  Also, significant aggravation would be expected to require medical treatment, which was not shown by the medical record.  The examiner founds that a more definite diagnosis was not possible and was beyond the scope of the clinic.  In any event, the VA examiner opined that the Veteran's lumbar spine disability was a chronic age-related problem, not a post-traumatic one.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right foot disability.  

Evidence weighing against the claims includes the fact that the service medical records are negative for complaints, treatment, or diagnosis of a lumbar spine disability.  Furthermore, various physical examinations during service and upon separation from service revealed no objective findings of any lumbar spine condition.  Further, post-service medical records are completely void of any complaint of or treatment for any lumbar spine condition until many years after service.  However, those facts alone are not dispositive of the claim, as the essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment.  Moreover, lay evidence is potentially competent to support the presence of a claimed disability, both during and after service, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by medical evidence such as treatment records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Nonetheless, that is probative evidence to be considered and tends to refute the claim that the Veteran had a chronic lumbar spine disability while in service.  Struck v. Brown, 9 Vet. App. 145 (1996) (contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).

Also weighing against the claims is that each of the VA examiners' have opined that the Veteran's lumbar spine disability is less likely the result of service or a service-connected disability and less likely due to or aggravated by service-connected left ankle and right knee disabilities.  The VA examiners supported their conclusions with rationales based on the evidence of record, including the Veteran's statements, service medical records, and post service medical evidence that lacked any complaints, findings, or diagnosis of a lumbar spine problem for more than 20 years after discharge from service.  That time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2013). 

Furthermore, the Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, medical records beginning in 2001 show that the Veteran was evaluated for various conditions, including findings on radiology reports related to the lumbar spine.  However, the Board finds it significant that while seeking medical treatment on numerous occasions after service, the medical records associated with the claims file show that the Veteran did not mention that he had lumbar spine symptoms related to his service or to a service-connected disability for many years.  Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

Moreover, the only medical opinions to address the medical relationship, if any, between the Veteran's lumbar spine disability and service, or his service-connected left ankle and right knee disabilities, all weigh against the claim.  The Board finds that, collectively, each of the VA examiners' opinions provide probative evidence, as they were predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to the actual onset of symptoms, and each are supported by a sufficient rationale.  In addition, two of the VA examiners, including the most recent in January 2014, concluded that the Veteran's lumbar spine disability is a chronic age-related problem, and not a post-traumatic one.  Prejean v. West, 13 Vet. App. 444 (2000) (among factors for assessing the probative value of medical opinion are physician's access to the claims file and the thoroughness and detail of opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (probative value of medical opinion comes from its reasoning).  Moreover, the Veteran has not submitted any contrary competent evidence linking his lumbar spine disability to service or to a service-connected disability.  The Board notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The only other evidence of record supporting the Veteran's claims is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints or medical findings pertaining to the lumbar spine until 2001, more than 20 years after discharge from service.  Further, his contentions that he has had an altered gait for thirty years is not supported by any evidence prior to the Veteran's claim for VA benefits and VA examination in 2008.  Moreover, the Veteran has specifically claimed that his lumbar spine symptoms first started in the 2006 to 2008 time frame.

In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to render a competent medical opinion as to the nature and etiology of the claimed lumbar spine disability.  Diagnosing a lumbar spine disability, to include arthritis, is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, any opinion by the Veteran regarding etiology is not competent because he does not have the training to opine on that medical issue.

Accordingly, the Board concludes that the evidence of record does not support the Veteran's claim of entitlement to service connection for a lumbar spine disability on a direct or secondary basis.  The preponderance of the evidence is against a finding that a lumbar spine disability was incurred in service or is proximately due to or aggravated by service-connected disability.  Moreover, because there is no evidence that the Veteran developed arthritis to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102  (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected left ankle and right knee disabilities, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


